201 S.E.2d 81 (1973)
20 N.C. App. 106
LOWE'S COMPANIES, INC. t/d/b/a Lowe's of Asheville
v.
Herbert J. LIPE and A. A. J. Kramers.
No. 7328SC603.
Court of Appeals of North Carolina.
December 12, 1973.
*84 Wade Hall, Asheville by J. Lawrence Smith for plaintiff appellant.
Uzzell & DuMont by J. William Russell, Asheville, for defendant appellee.
CAMPBELL, Judge.
No matter on what theory the plaintiff might have been able to make out a case entitling it to a recovery, it is obvious from the complaint filed by the plaintiff that the plaintiff sought to recover from Kramers on a contract for the sale of goods for a price in excess of $500.00.
We must consider the case on the same theory in which it was presented in the trial court. Leffew v. Orrell, 7 N.C. App. 333, 172 S.E.2d 243 (1970). The two documents relied upon by the plaintiff and signed by the defendant Kramers do not make out an enforceable contract under North Carolina General Statute § 25-2-201. We think the trial court was correct.
Affirmed.
BROCK, C. J., and BRITT, J., concur.